      Case 1:19-cr-00852-PKC Document 19 Filed 01/30/20 Page 1 of 1




                                                      January 30, 2020


Via ECF

The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Alicea,
               19 Cr. 852 (PKC)

Dear Judge Castel:
       With the consent of the Government, I write to respectfully request that the Court
adjourn the pretrial conference presently calendared for Friday, January 31, 2020 at 2 P.M.
to Tuesday, October 8, 2020 at 11:45 A.M. The adjournment is requested to afford the
defense additional time to review discovery with Mr. Alicea, to consider whether to file
any motions, and for the parties to discuss a resolution of this matter short of trial.
      I have discussed this request with opposing counsel, Mr. Thomas John Wright,
who consents to it on behalf of the Government.
       Thank you for your attention to this matter.
                                                      Respectfully submitted,


                                                      Christopher A. Flood
                                                      Assistant Federal Defender
                                                      Tel.: (212) 417-8734

cc:    Thomas John Wright, AUSA (by ECF)
       Upon the application of defense counsel, consented to by the government, the

conference originally scheduled for January 31, 2020 is adjourned to February 20, 2020 at

11:45 a.m. in Courtroom 11D. I find that the ends of justice will be served by granting a

continuance and that taking such action outweighs the best interest of the public and the

defendant in a speedy trial. The reasons for this finding are that the grant of the

continuance is needed to afford the defense additional time to review discovery with

defendant, to consider whether to file any motions and for the parties to discuss a

resolution of this matter. Accordingly, the time between today and February 20, 2020 is

excluded.

       SO ORDERED.




Dated: January 31, 2020
